        CASE 0:20-cr-00252-WMW-HB Doc. 112 Filed 03/02/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,

                       Plaintiff,                       Case No. 20-cr-252(5) (WMW/HB)

        v.                                              DETENTION ORDER

 RAMON DIEGO PACHECO,

                       Defendant.


       This matter was before the Court on March 1, 2021, for an initial appearance and

arraignment. Defendant Ramon Diego Pacheco was present along with his counsel, Manny

Atwal. The United States was represented by Emily Polachek, Assistant United States

Attorney. Mr. Pacheco waived his right to have a detention hearing on the record but

reserved the right to reopen the issue of detention at a later date.

                                    FINDINGS OF FACT

       1.     Mr. Pacheco is charged by Indictment with Conspiracy to Distribute

Methamphetamine, in violation of Title 18, United States Code, Sections 841(a)(1),

841(b)(1)(B), and 846.

       2.     The United States moved for detention.

       3.     Mr. Pacheco knowingly and voluntarily waived his right to a detention

hearing and agreed to federal pretrial detention at this time. Mr. Pacheco did, however,

reserve his right to move to reopen the issue of detention before this Court if future

circumstances should change, including a change in his state custody status.


                                               1
        CASE 0:20-cr-00252-WMW-HB Doc. 112 Filed 03/02/21 Page 2 of 3




                               CONCLUSIONS OF LAW

       In light of Mr. Pacheco’s waiver of his right to a detention hearing on the United

States’ motion for detention, the Court finds that there is clear and convincing evidence

that Mr. Pacheco presents a risk of danger to the community and a preponderance of the

evidence that he presents a risk of non-appearance such that no condition or combination

of conditions of release will reasonably assure the safety of the community or Mr.

Pacheco’s appearance.

       Accordingly, the Court grants the United States’ motion for detention.

       IT IS HEREBY ORDERED that:

       1.     The motion of the United States for detention without bond of Mr. Pacheco

is GRANTED;

       2.     Mr. Pacheco is committed to the custody of the United States Marshals for

confinement in a correctional facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal;

       3.     Mr. Pacheco shall be afforded reasonable opportunity to consult privately

with his lawyer;

       4.     Upon order of the Court or request by the United States Attorney, the person

in charge of the correctional facility in which Mr. Pacheco is confined shall deliver him to

the United States Marshal for the purpose of appearance in connection with a court

proceeding; and




                                             2
      CASE 0:20-cr-00252-WMW-HB Doc. 112 Filed 03/02/21 Page 3 of 3




     5.    Mr. Pacheco shall appear for all future court hearings.


Dated: March 2, 2021                   s/Hildy Bowbeer
                                       THE HONORABLE HILDY BOWBEER
                                       United States Magistrate Judge




                                          3
